UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

LEANNE POWERS, )
Plaintiff,
Vv. Case No. 1:18-cv-000623
NEWELL BRANDS, INC.,
Defendant.
OPINION AND ORDER

GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
GRANTING PLAINTIFF’S CROSS MOTION TO AMEND
(Docs. 5, 12)

Plaintiff Leanne Powers brings this action against Defendant Newell Brands, Inc.,
asserting claims of negligence, strict liability, and breach of the warranty of
merchantability. She alleges that in February 2015 she purchased a “candle tart” from
The Yankee Candle Company, Inc. (“Yankee Candle”) and suffered serious and
permanent injury when the glass used with the candle tart shattered and sliced her wrist.
She alleges that Defendant, as the parent company of Yankee Candle, is liable for her
injury. In the event that Defendant is not liable, she seeks to amend her Complaint to add
Yankee Candle as a defendant. Defendant moves for summary judgment in its favor and
opposes the proposed amendment to the Complaint, arguing there is no factual or legal
basis for its liability and that Plaintiff may not rely on the relation back doctrine to cure
the deficiencies in her Complaint so as to avoid the applicable statute of limitations.

Plaintiff is represented by Jason R. DiPasquale, Esq. Defendant is represented by
John P. Freedenberg, Esq.
I. The Undisputed Facts.

Defendant’s statement of undisputed material facts in support of its motion for
summary judgment was not disputed by Plaintiff as required by Fed. R. Civ. P. 56(e)(2)!
and L. R. Civ. P. 56(a)(2).2 Defendant’s statement is therefore deemed admitted. See
Giannullo y. City of New York, 322 F.3d 139, 140 (2d Cir. 2003) (“If the opposing party
then fails to controvert a fact so set forth in the moving party’s Rule 56.1 statement, that
fact will be deemed admitted.”).

On December 28, 2017, Plaintiff filed suit in New York state court. On February
13, 2018, Defendant answered the Complaint and, after the amount in controversy was
established, removed the suit to federal court. In her Complaint, Plaintiff alleges a
February 2015 injury. At the time of her injury, it is undisputed that Jarden Corporation
owned Yankee Candle, but did not manufacture, distribute, or sell candle products itself.
Defendant had no ownership interest in Yankee Candle at the time.

In April 2016, Newell Rubbermaid, Inc. acquired Jarden Corporation and its
subsidiaries, including Yankee Candle. Defendant is the entity that emerged from this
transaction. Defendant, through intermediary entities, now owns the shares of Yankee
Candle.

Defendant maintains a distinct corporate existence from Yankee Candle.
Correspondingly, Yankee Candle is a separate and distinct corporation with its own

directors, officers, corporate record-keeping, places of business, adequate capitalization,

 

| “Tf a party fails to properly support an assertion of fact or fails to properly address another
party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact undisputed
for purposes of the motion[.]” Fed. R. Civ. P. 56(€)(2).

? Under L. R. Civ. P. 56(a)(2):

The papers opposing a motion for summary judgment shall include a response to
each numbered paragraph in the moving party’s statement, in correspondingly
numbered paragraphs .... Each numbered paragraph in the moving party’s
statement of material facts may be deemed admitted for purposes of the motion
unless it is specifically controverted by a correspondingly numbered paragraph in
the opposing statement.
and fund management. When she filed her Complaint, Plaintiff was or should have been
aware that Yankee Candle distributed the candle tart alleged to have caused her injury.
IL. Conclusions of Law and Analysis.

A. Standard of Review.

Summary judgment is appropriate where “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). “A fact is ‘material’ . . . if it ‘might affect the outcome of the suit under the
governing law.’” Rodriguez v. Vill. Green Realty, Inc., 788 F.3d 31, 39 (2d Cir. 2015)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A dispute of fact
is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.’” Jd. at 39-40 (quoting Anderson, 477 U.S. at 248).

The court “constru[es] the evidence in the light most favorable to the nonmoving
party and draw{s] all reasonable inferences in his favor.” McElwee v. Cty. of Orange,
700 F.3d 635, 640 (2d Cir. 2012). The moving party “always bears the initial
responsibility of informing the district court of the basis for its motion, and identifying
those portions of the pleadings, depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, which it believes demonstrate the absence of a
genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)
(internal quotation marks omitted).

“Once the moving party demonstrates that there are no genuine issues of material
fact, the nonmoving party must come forth with evidence sufficient to allow a reasonable
jury to find in [its] favor.” Spinelli v. City of New York, 579 F.3d 160, 166 (2d Cir. 2009)
(alteration in original) (internal quotation marks omitted). “Thus, a nonmoving party can
defeat a summary judgment motion only by coming forward with evidence that would be
sufficient, if all reasonable inferences were drawn in [its] favor, to establish the existence
of [an] element at trial.” Jd. at 166-67 (alteration in original) (internal quotation marks
omitted). “[A] party may not rely on mere speculation or conjecture as to the true nature
of the facts to overcome a motion for summary judgment. ... [M]Jere conclusory

allegations or denials .. . cannot by themselves create a genuine issue of material fact

a
where none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010)
(alterations in original) (citation omitted).

There is no genuine dispute where “the record taken as a whole could not lead a
rational trier of fact to find for the non-moving party[.]” Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986). “Credibility determinations, the weighing
of the evidence, and the drawing of legitimate inferences from the facts are jury
functions, not those of a judge, whether . . . ruling on a motion for summary judgment or
for a directed verdict.” Anderson, 477 U.S. at 255.

B. Whether Defendant Can be Held Liable for the Alleged Acts or
Omissions of Yankee Candle.

Defendant seeks summary judgment in its favor because there is no factual or
legal basis for holding it liable for Yankee Candle’s acts or omissions which gave rise to
Plaintiffs alleged injury. As it points out, it acquired Yankee Candle’s shares more than
a year after Plaintiff alleges she was injured and there is no evidence that it assumed tort
liability for this incident. Defendant further asserts that there is no factual or legal basis
for piercing its corporate veil. The court agrees.

“As a general rule, the law treats corporations as having an existence separate and
distinct from that of their shareholders and, consequently, will not impose liability upon
shareholders for the acts of the corporation[.]” Billy v. Consol. Mach. Tool Corp., 412
N.E.2d 934, 941 (N.Y. 1980). “[T]he avoidance of personal liability for obligations
incurred by a business enterprise is one of the fundamental purposes of doing business in
the corporate form[.]” Jd.

It is true that, on occasion, the courts will disregard the separate legal
personality of the corporation and assign liability to its owners where
necessary to prevent fraud or to achieve equity[.] But, such liability can
never be predicated solely upon the fact of a parent corporation’s ownership
of a controlling interest in the shares of its subsidiary. At the very least,
there must be direct intervention by the parent in the management of the
subsidiary to such an extent that the subsidiary’s paraphernalia of
incorporation, directors and officers are completely ignored[.]

Id. (citations and internal quotation marks omitted).
To pierce the corporate veil, a plaintiff must “make a two-part showing: (1) that the
owner exercised complete domination over the corporation with respect to the transaction
at issue; and (ii) that such domination was used to commit a fraud or wrong that injured
the party seeking to pierce the veil.” Am. Fuel Corp. v. Utah Energy Dev. Co., 122 F.3d
130, 134 (2d Cir. 1997). The Second Circuit has identified the following factors as
relevant to a determination as to whether to pierce the corporate veil:

(1) whether corporate formalities are observed, (2) whether the
capitalization is adequate, (3) whether funds are put in and taken out of the
corporation for personal rather than corporate purposes, (4) whether there is
overlap in ownership, officers, directors, and personnel, (5) whether the
corporate entities share common office space, address and telephone
numbers, (6) the amount of business discretion displayed by the allegedly
dominated corporation, (7) whether the alleged dominator deals with the
dominated corporation at arms length, (8) whether the corporation is treated
as an independent profit center, (9) whether others pay or guarantee debts
of the dominated corporation, and (10) whether the corporation in question
had property that was used by the alleged dominator as if it were the
dominator’s own.

Id.

“Under both New York law and traditional common law, a corporation that

purchases the assets of another corporation is generally not liable for the seller’s

liabilities.’ New York v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 209 (2d Cir. 2006).

Instead,

a buyer of a corporation’s assets will be liable as its successor if: (1) it
expressly or impliedly assumed the predecessor’s tort liability, (2) there
was a consolidation or merger of seller and purchaser, (3) the purchasing
corporation was a mere continuation of the selling corporation, or (4) the
transaction is entered into fraudulently to escape such obligations.

Td. (internal quotation marks omitted).
At the time Plaintiff alleges she was injured, Defendant had no ownership in or

domination or control over Yankee Candle. Plaintiff cites no evidence to the contrary.

 

3 Although there is no evidence regarding some of the relevant factors, it is Plaintiff's burden to
proffer this evidence in order to pierce Defendant’s corporate veil. See Am. Fuel Corp. vy. Utah
Energy Dev. Co., 122 F.3d 130, 134 (2d Cir. 1997) (stating “the party seeking to pierce a
corporate veil” has the burden of proof).
She also cites no evidence that Defendant expressly or impliedly assumed Yankee
Candle’s tort liability, merged with Yankee Candle, is a mere continuation of Yankee
Candle, fails to deal with Yankee Candle at arm’s length, or acquired Jarden Corporation
to fraudulently escape its obligations.

Defendant maintains a distinct corporate existence from Yankee Candle, and
Yankee Candle remains a separate corporation with its own distinct indicia of corporate
identity, including directors, officers, corporate record-keeping, places of business,
adequate capitalization, and fund management. In such circumstances, there is neither a
factual nor legal basis for holding Defendant liable for Yankee Candle’s acts or
omissions. Assuming arguendo that Plaintiff could plausibly establish Defendant’s
present domination over Yankee Candle, Plaintiff has proffered no evidence to establish
that “such domination was used to commit a fraud or wrong that injured the party seeking
to pierce the veil.” Am. Fuel Corp., 122 F.3d at 134.

For the reasons stated above, Defendant’s motion for summary judgment is
GRANTED.

C. Whether Plaintiff May Amend Her Complaint to Add Yankee
Candle as a Defendant.

In the event Defendant’s motion for summary judgment is granted, Plaintiff
requests leave to amend her Complaint to remove Defendant and add Yankee Candle as a
defendant. As there is no evidence that Plaintiff proceeds in bad faith, no evidence of
prejudice to Defendant, and no argument that amendment would be futile, leave to amend
is hereby GRANTED. See Fed. R. Civ. P. 15(a)(2) [A] party may amend its pleading
only with the opposing party’s written consent or the court’s leave. The court should
freely give leave when justice so requires.”); Grullon v. City of New Haven, 720 F.3d
133, 139 (2d Cir. 2013) (“When a party requests leave to amend his complaint,
permission generally should be freely granted.”).

Plaintiff further seeks relation back of her amendment under Fed. R. Civ. P.
15(c)(1)(C) to the filing of her initial Complaint. An amendment to a pleading relates
back to the date of the original pleading when:
the amendment changes the party or the naming of the party against whom
a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period
provided by Rule 4(m) for serving the summons and complaint, the party to
be brought in by amendment: (i) received such notice of the action that it
will not be prejudiced in defending on the merits; and (ii) knew or should
have known that the action would have been brought against it, but for a
mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c)(1)(C).

Fed. R. Civ. P. 15(c)(1)(B) provides that an amendment may relate back to the
date of the original pleading when it “asserts a claim or defense that arose out of the
conduct, transaction, or occurrence set out—or attempted to be set out—in the original
pleading[.]” There is no dispute that Plaintiffs proposed amendments arise out of the
same conduct, transaction, or occurrence as is set forth in her Complaint.

With regard to changing the real party in interest, in Krupski v. Costa Crociere S.
p. A., 560 U.S. 538 (2010),* the Supreme Court held “that relation back should not be
denied solely on the basis that a plaintiff already knew the correct identity of the
defendant.” Talton v. Amalgamated Transit Union, 962 F. Supp. 2d 504, 507 (W.D.N.Y.
2013). Instead, mistaken identity includes when:

a plaintiff might know that the prospective defendant exists but nonetheless
harbor[s] a misunderstanding about his status or role in the events giving
rise to the claim at issue, and she may mistakenly choose to sue a different
defendant based on that misimpression. That kind of deliberate but
mistaken choice does not foreclose a finding that Rule 15(c)(1)(C)(Gi) has
been satisfied.

Krupski, 560 U.S. at 549.

 

4 After being injured on a cruise ship, Ms. Krupski sued Costa Cruise, the sales and marketing
agent for Costa Crociere, which owned and operated the cruise ship. Krupski v. Costa Crociere
S. p. A., 560 U.S. 538, 541-44 (2010). Under Rule 15(c)(1)(C), the Court concluded Costa
Crociere had constructive notice of the lawsuit during the Rule 4(m) period for service because it
should have known that the action would have been brought against it but for a mistake
concerning the proper party’s identity because the complaint “made clear that Krupski meant to
sue the company that ‘owned, operated, managed, supervised and controlled’ the ship on which
she was injured and also indicated (mistakenly) that Costa Cruise performed those roles|.]” Id.
at 554. The Court observed that “Costa Cruise and Costa Crociere are related corporate entities
with very similar names[.]” Jd. at 556.
Plaintiff asserts that neither Defendant nor Yankee Candle would suffer prejudice
if relation back were permitted because Yankee Candle would assert the same defenses
raised by Defendant and neither discovery on the merits nor pretrial mediation has
occurred. She also points out that the statute of limitations has not yet run on her claim
for breach of the implied warranty of merchantability and that Defendant had clear notice
that Yankee Candle contributed to her injury as alleged in her Complaint.° Defendant
responds that a mistaken legal judgment and lack of due diligence does not warrant
invocation of the relation back doctrine.

Plaintiff has proffered evidence that she advised Yankee Candle of her injury in
and around 2015 and attaches to her attorney’s declaration an August 26, 2015 demand
letter directed to “Yankee Candle Consumer Affairs.” See Doc. 12-10. She further notes
that Defendant’s Chief Legal and Administrative Officer and Corporate Secretary is also
Yankee Candle’s Corporate Secretary and Director. This renders it reasonable to assume
that service of the Complaint on Defendant put Yankee Candle on notice of Plaintiffs
claims as well. See Fogel v. Wal-Mart de Mexico SAB de CV, 2017 WL 751155, at *11
(S.D.N.Y. Feb. 27, 2017) (noting the Supreme Court’s “intent was to draw a line that
would protect the strong interest in repose of a prospective defendant who legitimately
believed that the limitations period had passed without any attempt to sue him”) (quoting
Krupski, 560 U.S. at 550) (alteration and internal quotation marks omitted). Defendant
proffers no evidence to the contrary.

Plaintiff further alleges that, following the 2016 merger between Jarden

Corporation and Newell Rubbermaid, Inc., Defendant and Yankee Candle share “some of

 

5 In her Complaint, Plaintiff alleges she “purchased a candle tart from the Defendant’s
subsidiary, YANKEE CANDLE. At the time of purchase, the [Plaintiff] was not given any
special instructions or warnings on the use of the product purchased[.]” (Doc. 5-2 at 4,4.) She
further alleges “the Defendant, NEWELL BRANDS, INC. through its subsidiary, YANKEE
CANDLE, was and presently is engaged in the design, manufacture, assembly, marketing,
distribution and promotion of the product at issue herein, specifically, a candle tart[,|” id. at 6,

q 12, and that “the Defendants, NEWELL BRANDS, INC. and its subsidiary YANKEE
CANDLE, . . . were careless and negligent in improperly designing, testing, inspecting,
manufacturing, packaging, distributing, labelling, selling, promoting, repairing and maintaining
the said candle tart.” Id. at 6, { 16.
the same Officers and Directors, Yankee Candle leases space from Defendant owned
property, Yankee Candle’s revenues show on the Financial Statements of the
Defendant[], Jarden Corporation was converted from a holding company to being part of
Defendant’s operations after acquisition.” (Doc. 12-11 at 2.) Plaintiff cites
documentation provided by Defendant which supports her contention that Defendant and
Yankee Candle “have a convoluted corporate structure that still is not entirely clear as to
whether Yankee Candle is even sufficiently independent of Defendant,” id. at 9, and
which rendered it “reasonable to believe that Yankee Candle was owned and operated by
Defendant and a mere extension of them[.]” (Doc. 12-1 at 8.) More specifically, she
includes the following arguably confusing excerpt from Defendant’s Financial
Statements:

On April 2015, 2016, Jarden Corporation (“Jarden”) became a direct
wholly-owned subsidiary of Newell Brands Inc. as a result of a series of
merger transactions . . . pursuant to an Agreement and Plan of Merger dated
December 13, 2015 (the Merger Agreement). Following the Jarden
Acquisition, the Company was named Newell Brands, Inc. Jarden was a
leading, global consumer products company with leading brands, such as
Yankee Candle. The Jarden acquisition was accounted for using the
purchase method of accounting, and Jarden’s assets, liabilities and results
of operations are included in the Company’s financial statements.

Id. at 4 (emphasis omitted).

In opposing relation back, Defendant cites pre-Krupski, out-of-circuit authority for
the proposition that Plaintiff's mistaken legal judgment about the relationship between
Defendant and Yankee Candle does not constitute a “mistake” for the purposes of Rule
15(c)(1)(C)(ii). See Doc. 13 at 4 (citing Shea v. Esensten, 208 F.3d 712 (8th Cir. 2000)).
However, Krupski makes clear that “[t]he question under Rule 15(c)(1)(C)Gi) is not
whether [the plaintiff] knew or should have known the identity of [the defendant] as the
proper defendant, but whether [the defendant] knew or should have known that it would
have been named as a defendant but for an error.” Krupski, 560 U.S. at 548. Krupski
thus “clarified and expanded” the relation back doctrine and “represented a sea change in

the way the relation back doctrine was applied in the Second Circuit.” Talton, 962 F.
Supp. 2d at 507. “Information in the plaintiff's possession is relevant only if it bears on
the defendant’s understanding of whether the plaintiff made a mistake regarding the
proper party’s identity. For purposes of that inquiry, it would be error to conflate
knowledge of a party’s existence with the absence of mistake.” Krupski, 560 USS. at 548.
“This reading is consistent with the purpose of relation back: to balance the interests of
the defendant protected by the statute of limitations with the preference expressed in the
Federal Rules of Civil Procedure in general, and Rule 15 in particular, for resolving
disputes on their merits.” Jd. at 550.

“Plaintiff has the burden to demonstrate that [s]he has met the requirements of
Fed. R. Civ. Proc. 15(c)(1)(C)[.]” Talton, 962 F. Supp. 2d at 506. This includes showing
that Yankee Candle “knew or should have known that the action would have been
brought against it, but for a mistake concerning the proper party’s identity.” Fed. R. Civ.
P. 15(c)(1)(C)(ii). Although a close question, Plaintiff has satisfied her burden of proof.
The Complaint is replete with references to Yankee Candle as the tortfeasor that
allegedly caused her injury. Defendant does not claim that it reasonably interpreted her
claims in any other manner. Pursuant to Fed. R. Civ. P. 15(c)(1)(C), Plaintiff's proposed
amendment to her Complaint to substitute Yankee Candle for Defendant relates back to
the filing date of her Complaint.

CONCLUSION

For the foregoing reasons, the court GRANTS Defendant’s motion for summary
judgment (Doc. 5) and GRANTS Plaintiffs motion to amend. (Doc. 12.)
SO ORDERED.

Dated at Burlington, Vermont this a day of June, 2019.

Christina Reiss, District Judge
United States District Court

10
